Dismissed and
Memorandum Opinion filed June 3, 2010.
 
                        
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00839-CV
____________
 
DAVID MEYER, M.D., Appellant
 
V.
 
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA, Appellee
 
 
 

On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2006-14175
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed June 30, 2009.  The
clerk’s record was filed February 23, 2010.  No brief was filed.
            On April 8, 2010, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 10, 2010, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.